IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
viz )
)

WILLIAM BROWN ) ID# 1108002188

EARL HARRIS ) ID# ll08002l95
)
Defendants. )

ORDER

AND NOW TO WIT, this 3rd day of August, 2016, upon consideration of
Defendant William Brown’s "Motion for Reargument Pursuant to Superior Court
Criminal Rule 57(d) and Superior Court Criminal Rule 59(€);"' and the State’s
response thereto, IT APPEARS TI;IAT:

l. On July 2, 2012, Defendants William Brown and Earl Harris were
indicted for First Degree Murder, two counts of Felony Murder First Degree
punishable by death, and ten other charges.z Murder First Degree (Count I) and
Felony Murder First Degree QQounts III & IV) are the only remaining charges in

the indictment.3 Defendants moved to dismiss Counts III and IV of the indictment

' State v. William Brown, lD # 1108002188 ("Brown") D.I. 75, 77.

2 Conspiracy First Degree relating to Count l (Count Il), Burglary First Degree (Count V),
Aggravated Act of intimidation (Count Vl), Conspiracy Second Degree relating to Count Vl
(Count Vll), Arson in the Second Degree (Count VIII), Conspiracy Second Degree relating to
Count VllI (Count IX), Arson in the Third Degree (Count X), Conspiracy Second Degree
relating to Count X (Count Xl), Theft of a Motor Vehicle (Count Xll), and Conspiracy Second
Degree relating to Count Xll (Count Xlll). Brown D.I. l.

3 Brown D.I. 42; State v. Earl Harris, ID # llO8002l95 ("Harris") D.I. 45. In February 20l6,
Defendants filed Motions to Dismiss Counts II-Xlll of the indictment based on the statute of
limitations. The State did not oppose dismissal of Counts ll and V-Xlll, but opposed dismissal

based on an alleged violation of their Sixth Amendment right to a speedy trial. On
June 2, 20l6, the Court issued an opinion denying Defendants’ Motions to
Dismiss, and on June 9, 20l6, the Court issued a modified opinion.4 The modified
opinion did not change the Court’s decision. On June l6, 2016, Brown filed the
instant Motion for Reargument.S

2. The Court will only grant a motion for reargument when it "has
overlooked a controlling precedent or legal principles, or the Court has
misapprehended the law or facts such as would have changed the outcome of the

936

underlying decision. "It is well settled that a motion for reargument is not an

opportunity for a party to revisit arguments already decided by the Court or to
present new arguments not previously raised."7
3. The right to a speedy trial is guaranteed by the Sixth Amendment to the

United States Constitution and Article I, § 7 of the Delaware Constitution. In

- ___1

 

of Counts III and IV, which allege Felony Murder First Degree (ll Del. C. § 636(a)(2)).
Defendant Harris sought and received permission to reply to the State’s response. On March l4,
20l6, before receiving Defendant Harris’ reply, the Court erroneously issued an order granting
the Motions with respect to Counts ll and V-XIII, and denying the Motions with respect to
Counts III and IV. The Court issued an Amended Order on March l5, 2016, amending the order
with respect to Counts III and IV, and deferred decision pending receipt of Defendant Harris’
reply. Defendant Harris filed a reply memorandum on March l8, 2016, which was subsequently
joined by Defendant Brown. Harris D.I. 63; Brown D.I. 68.

4 State v. Brown, 2016 WL 3356938, at *4 (Del. Super. June 2, 2016), as modified (June 9,
2016).

5 Brown D.i. 75.

6 Peters ex rel. Peters v, Texas Instruments Inc., 2012 WL l622396, at *l (Del. Super. May 7,
2012), q[}"d, 58 A.3d 414 (Del. 2013), as revised (Jan. 9, 2013).

Id

Barker v. Wz`ngo,g the United States Supreme Court adopted a balancing test to
determine whether a defendant’s right to a speedy trial has been violated.9 The
Court carefully balanced the four Barker factors, taking into account all relevant
factual circumstances of this particular case, and found that Defendants’ right to a
speedy trial was not violated.m

4. With respect to the second Barker factor-the reason for delay-the
Court found that it weighed against both the State and Defendants.l' Brown asserts
that the Court should reconsider and reverse its decision because the reason for
delay should not be weighed against Brown. According to Brown, his knowledge
of the pending charges in 2012 prior to the State lodging a detainer should not have
been a factor in this Court’s consideration because "he had no ability to force the
State to bring him back to Delaware until the State lodged a detainer on
May 7, 2014."‘2

5. Although the right to a speedy trial attaches as soon as a defendant is
accused of a crime through arrest or indictment, the State is not required to lodge a

detainer against a defendant incarcerated in another state,w and Delaware courts

-.¢1__

8 407 U.s. 514, 530 (1972).

9 Id.

‘° Bmwn, 2016 wL 3356933, ar *6.

" ld. ar *341.

‘2 D.I. 75€§‘§__§;_,_;

13 State v.  1992 WL 354081, at *2 (Del. Super. Oct. 5, l992) ("The State never lodged
a detainer against the defendant. Nowhere in the detainer agreement adopted by Delaware does it
state that the prosecution must lodge a detainer against the prisoner." (citing Pittman v. State, 301

have held that incarceration in another state can be weighed against the
Defendant.m In this case, at the time of the indictment, Brown was incarcerated in
a F ederal Correctional Institution in Maryland with an anticipated release date of
August 2016, and Harris was incarcerated in New Jersey with an anticipated
release date of August 2022.'5 Once a detainer was lodged against Brown with
Federal Bureau of Prisons, Brown did not request extradition for purposes of trial
pursuant to the Uniform Agreement on Detainers ("UAD").M Nevertheless, the
Court held that the State could have been more expeditious in seeking Defendants’
extradition.w Thus, the Court found this factor weighed against both parties.'g

6. Even if the reason for delay was solely attributable to the State, it does
not change the Court’s decision. The Court held that the third factor_Defendants’
assertion of the right to a speedy trial_weighed against the Defendants. In the

§

Motion for Reargument, Brown relies upon, for the first time, a letter that he

    

"A.zd 509, 51: _(_nei. 1973)); stare v. Dorn, 1939 WL 135_712,§¢ *4 (D;sii§er. Nov. 3, 1989)_

("While__the State had a technical right to do this under 11 Del. C. § 2505(a) it is noted that this is
l l ~' nary provisio'z§._  §_." "__`datory upon th*$é.§`§i;2015 WL 3648068, at *4 (Del. Super. June 4, 2015) (holding that a two-and-a-half year
delay between indictment and entry of the guilty plea was not attributable to the State and
weighed against the defendant because the defendant was incarcerated in Pennsylvania for a
robbery that he committed two days after the offense that he committed in Delaware).

15 Brown D.I. 28; Harris D.I. 30.

16 Pursuant to ll Del. C. § 2542, the UAD, once the State indicts a prisoner who is incarcerated

     
   

in another state and against whom a detainer is lodged, a prisoner may request extradition for

 
 

of trial.

 2016 WL 3356938, at *4.

submitted to the F ederal Bureau of Prisons on September 9, 2013.‘9 Brown argues
that this letter evidences "an effort to be extradited," and therefore, the Court was
"factually inaccurate" when it stated that Brown did not raise a speedy trial claim
until March 18, 20l6. The Court did not overlook or misinterpret the law or facts,
rather, Brown failed to advance this argument or submit this letter to the Court
until after the Court had already denied Defendants’ Motion to Dismiss.zo "[A]

motion for reargument properly seeks only a re-examination of the facts at the time

of the decision."z'

7. Even, assuming arguendo, that Brown’s letter to the Federal Bureau of
Prisons was timely submitted and establishes "an effort be extradited," the
outcome would be the same. "If and when a defendant asserts his rights are factors
of considerable significance in determining whether there has been a speedy trial

violation," and a defendant’s "failure to assert the right will make it difficult for a

‘9 The Court ordered Brown’s counsel to submit affidavits to address why Brown’s letter to the
Federal Bureau of Prisons ("Exhibit D") was not included in the record prior to the Motion for
Reargument. Brown D.I. 82, 83, 86.

20 On May 16, 2016, the Court requested that the State provide more information about if and
when the State filed interstate detainers against Brown and Harris. On May 25, 2016, Brown’s
counsel held a video conference with him to discuss the status of the case and the issue regarding
the interstate detainer. According to Brown’s counsel, during that call, "Brown mentioned that he
did not recall responding to an interstate detainer, but revealed for the first time that he had made
a request to his case manager to ‘get the ball rolling’ concerning his outstanding Delaware
charges." Brown did not provide the letter to his counsel until June lO, 2016, seven days after
the Court issue the original opinion. D.I. 83. The letter was not submitted to the Court until
June l6, 2016, thirteen days after the Court issued the opinion.

21 Texas Instruments Inc., 2012 WL 1622396, at *3 (quoting Pevar C0. v. Hawthorne, 2010 WL
1367755, at *2 (Del. Super. Mar. 3l, 2010)).

 

defendant to prove that he was denied a speedy trial."zz Although the State had not
yet lodged a detainer at the time Brown wrote the letter to the F ederal Bureau of
Prisons (and therefore could not request extradition pursuant to the UAD), Brown
could have asserted a speedy trial claim.23 Brown knew about the indictment in
Delaware but never filed a motion for a speedy trial with the Delaware courts,
never put the State on notice of a speedy trial claim, never personally asked that a
trial date be set, and never requested that counsel be appointed in order to assist in
bringing the matter to trial.24 The letter shows that Brown knew he could request
extradition once a detainer was lodged, but after a detainer was lodged Brown
failed to request for extradition pursuant to the UAD.Z$ The State filed a writ of
habeas corpus aa’ prosequea’um, and Brown was returned to Delaware on
August l3, 2014.26 Thus, the Court properly found that the third Barker factor
weighed against Brown.

8. Finally, Brown’s arguments do not implicate the Court’s conclusion that

the fourth Barker factor_prejudice resulting from the delay_weighs heavily in

 

22 Mzdalebm@k v. s¢are, 802 A.zd 268, 275 (Dei. 2002).

23 Douglas v. Cathel, 456 F.3d 403, 418 (3d Cir. 2006) (explaining that a pro se defendant "does
not have to make a procedurally perfect assertion of his speedy trial rights, but must make a
‘reasonable assertion’ of the right so as to put authorities on notice of his Sixth Amendment
claim." (citing G0v ’t of the Virgz'n Is. v. Pemberlon, 813 F.2d 626, 629 (3d Cir. l987))).

24 Dippola', 1992 WL 354081, at *4 (noting that the defendant did inquire as to whether
Delaware had lodged a detainer against him, but the defendant never filed a motion for a speedy
trial with the Delaware courts and there was nothing in the record that the defendant himself tried
to contact the State); Um`ted States v. Battis, 589 F.3d 673, 681 (3d Cir. 2009) ("On four different
occasions, Battis notified authorities that he wanted his federal trial to proceed promptly.").

25 Brown D.l. 66; Harris D.l. 7l.

26 Brown D.l. 11_14, 66.

favor of the State because Defendants failed to demonstrate they were prejudiced
by the delay.

NOW THEREFORE, because the Court did not overlook a controlling
precedent or legal principles, or misapprehend the law or facts such as would have
changed the outcome of the underlying decision, Defendant William Brown’s
Motion for Reargument Pursuant to Superior Court Criminal Rule 57(d) and
Superior Court Criminal Rule 59(e) is DENIED.

IT IS SO ORDERED.